OMB APPROVAL UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB Number:3235-0167 Expires:October 31, 2013 Estimated average burden hours per response1.50 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 001-35148 MCCORMICK & SCHMICK’S SEAFOOD RESTAURANTS, INC. (Exact name of registrant as specified in its charter) 1orthrup Street, Suite 700 Portland, Oregon 97209 (503) 226-3440 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $0.01 par value per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: One (1)* *On January 3, 2012, McCormick& Schmick’s Seafood Restaurants, Inc. (the “Company”) completed its merger (the “Merger”) pursuant to the Agreement and Plan of Merger (the “Merger Agreement”), dated November 7, 2011, by and among the Company, Landry’s, Inc., a Delaware corporation (“Parent”), and Landry’s MSA Co., Inc., a Delaware corporation and wholly-owned subsidiary of Parent (“Purchaser”).Pursuant to the Merger Agreement, Purchaser merged with and into the Company, with the Company surviving the Merger as a wholly-owned subsidiary of Parent. Pursuant to the requirements of the Securities Exchange Act of 1934, McCormick& Schmick’s Seafood Restaurants, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Dated: January 13, 2012 MCCORMICK& SCHMICK’S SEAFOOD RESTAURANTS, INC. By: /s/ Steven L. Scheinthal Name: Steven L. Scheinthal Title: Vice President & Secretary Instruction: This form is required by Rules 12g-4, 12h-3 and 15d-6 of the General Rules and Regulations under the Securities Exchange Act of 1934.The registrant shall file with the Commission three copies of Form 15, one of which shall be manually signed. It may be signed by an officer of the registrant, by counsel or by any other duly authorized person. The name and title of the person signing the form shall be typed or printed under the signature. SEC2069 (02-08) Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number.
